MEMORANDUM***
Nasir Nagi Ahmed, a native and citizen of Yemen, petitions, for review of the Board of Immigration Appeals’ (“BIA”) decision, which affirmed the Immigration Judge’s (“U”) order denying his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s determination that Ahmed did not file his application within one year of entering the United States, see 8 U.S.C. § 1158(a)(3); Hakeem v. INS, 273 F.3d 812, 815-16 (9th Cir.2001), or that changed circumstances did not excuse the late filing, see Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002). Therefore, we dismiss the petition as to the asylum claim.
We have jurisdiction pursuant to 8 U.S.C. § 1252 over the remaining claims. Where, as here, the BIA affirms without an opinion, we review the IJ’s decision directly. See Falcon Carache v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence the IJ’s decision to deny withholding of removal, Hakeem, 273 F.3d at 816, and relief under CAT, Zheng v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir.2003), and we deny these claims.
Even assuming that Ahmed testified credibly, substantial evidence supports the IJ’s conclusion that Ahmed’s land dispute with the president and/or the president’s brother failed to establish that Ahmed has a well-founded fear of persecution on account of a protected ground. See Sangha v. INS, 103 F.3d 1482, 1491 (9th Cir.1997).
*580Substantial evidence also supports the IJ’s denial of Ahmed’s CAT claim. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir. 2003).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.